This is a suit to compel the reconveyance of certain property to the complainant and for an accounting of the profits.
The facts are these: In 1919 complainant was the owner of four properties in Newark. Prior to this time she was married to the defendant Natale Marra and had had by him eleven children.
In 1922 the property was conveyed to one George Pallitta without consideration. Complainant alleges the conveyance was made because she could not keep up the building and loan charges and that Pallitta, who is the brother of the attorney for the building and loan association, was to pay up the arrearages out of the income and then reconvey.
Defendants insist that the real reason the property was in complainant's name and was conveyed to Pallitta was to defraud his creditors and also to defraud of her dower a wife who was living in Italy.
In July, 1927, Pallitta reconveyed the premises without any notice to complainant and without consideration to one Maria Marra, who alleges that she is the lawful wife of Natale, having married him in Italy before he came to this country and married complainant. No proof of this alleged marriage was offered at the hearing except Maria's own testimony. Defendants Natale and Maria in their answer simply deny *Page 20 
that complainant was the owner of the property. They ask for no affirmative relief. The proofs conclusively show that the title was in complainant, and that it was conveyed without consideration to Pallitta, who without consideration reconveyed to the defendant Maria. Defendant insists that his money bought the property and that he transacted all the business incident to its upkeep, payments of interests, collection of rents, c.
He has, in my opinion, no standing in this court. If his story be true, he comes into a court of equity with hands far from clean. He conveyed his property to a woman not his wife, by whom he had eleven children, for the express purpose of defrauding his creditors and his lawful wife. Such a suitor in this court is not entitled to the slightest consideration, and his testimony is unworthy of belief.
Counsel have discussed at considerable length the problem, who actually is the wife of Natale Marra? Is it Amalia or is it Maria? This is a question which does not enter the situation. Whether or not the Italian Maria is the lawful wife — of which there is no legal proof — the fact remains that the property belonging to Amalia was conveyed for certain purposes and was reconveyed without her knowledge to another woman.
If it be true that the property was put in Amalia's name to defraud creditors and a wife's dower, it should be returned to its original status and then any liens against it may be properly prosecuted and such action taken as the courts may decree.
I will advise a reconveyance and accounting as prayed for in the bill. *Page 21